DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 12-15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi; Akira et al. (US 20060289401 A1). Kobayashi teaches a gas introduction structure (Figure 9,10) comprising: a gas introduction pipe (152; Figure 3; 21; Figure 9) inserted in a process chamber (1; Figure 3); and a discharge part (“gas supply member”; 15; Figure 3; 20, “A”+ “B”; Figure 9; [0212], [0220], [0222]) covering an end portion of the gas introduction pipe (152; Figure 3; 21; Figure 9) at a side of the process chamber (1; Figure 3), and configured to discharge a gas supplied to the gas introduction pipe (152; Figure 3; 21; Figure 9) into the process chamber (1; Figure 3), wherein the discharge part (“gas supply member”; 15; Figure 3; 20, “A”+ “B”; Figure 9; [0212], [0220], [0222]) comprises a porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) formed of a porous body (22, “A”; Figure 9; [0212], [0220], [0222]), and a dense portion (23+“B”; Figure 10; [0216]) disposed at a location closer to a leading end of the discharge part (“gas supply member”; 15; Figure 3; 20, “A”+ “B”; Figure 9; [0212], [0220], [0222]) than the porous portion  by claim 1
Kobayashi further teaches:
The gas introduction structure (Figure 9,10) of claim 1, wherein the dense portion (23+“B”; Figure 10; [0216]) is formed of a porous body (23) having a porosity lower (“the gas is sprayed outwardly from a porous wall portion”; [0212]) than that of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 2
The gas introduction structure (Figure 9,10) of claim 2, wherein a length of the dense portion (23+“B”; Figure 10; [0216]) is smaller than a length of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 3
The gas introduction structure (Figure 9,10) of claim 1, wherein the dense portion (23+“B”; Figure 10; [0216]) is formed of a same material ([0221],[0228]) as that of the gas introduction pipe (152; Figure 3; 21; Figure 9), as claimed by claim 6
The gas introduction structure (Figure 9,10) of claim 1, wherein a length of the dense portion (23+“B”; Figure 10; [0216]) is smaller than a length of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 7
The gas introduction structure (Figure 9,10) of claim 1, wherein the discharge part (“gas supply member”; 15; Figure 3; 20, “A”+ “B”; Figure 9; [0212], [0220], [0222]) is welded ([0212]) to the gas introduction pipe (152; Figure 3; 21; Figure 9), as claimed by claim 12
The gas introduction structure (Figure 9,10) of claim 1, wherein the gas introduction pipe (152; Figure 3; 21; Figure 9) is inserted from a lower portion of the process chamber (1; 
The gas introduction structure (Figure 9,10) of claim 1, wherein the gas introduction pipe (152; Figure 3; 21; Figure 9) is inserted from a lower side of the process chamber (1; Figure 3), and horizontally extends (by diameter of 20; Figure 10) in the process chamber (1; Figure 3), as claimed by claim 14
The gas introduction structure (Figure 9,10) of claim 1, wherein an inert gas is supplied to the gas introduction pipe (152; Figure 3; 21; Figure 9), and the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) discharges the inert gas, as claimed by claim 15. Applicant’s claim requirement is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A treatment apparatus (Figure 3) comprising: a process chamber (1; Figure 3); and a gas introduction structure (Figure 9,10) configured to introduce a gas into the process chamber (1; Figure 3), the gas introduction structure (Figure 9,10) including: a gas introduction pipe (152; Figure 3; 21; Figure 9) inserted in the process chamber (1; Figure 3); and a discharge part (“gas supply member”; 15; Figure 3; 20, “A”+ “B”; Figure 9; [0212], [0220], [0222]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi; Akira et al. (US 20060289401 A1) in view of Hasebe; Kazuhide et al. (US 20090203227 A1). Kobayashi is discussed above. Kobayashi does not teach:
The gas introduction structure (Figure 9,10) of claim 3, wherein an outer diameter of the dense portion (23+“B”; Figure 10; [0216]) is smaller than an outer diameter of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 4
The gas introduction structure (Figure 9,10) of claim 4, wherein a length of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) is 25 mm to 40 mm, as claimed by claim 5
The gas introduction structure (Figure 9,10) of claim 1, wherein an outer diameter of the dense portion (23+“B”; Figure 10; [0216]) is smaller than an outer diameter of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 8
The gas introduction structure (Figure 9,10) of claim 1, wherein a length of the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) is 25 mm to 40 mm, as claimed by claim 9
The gas introduction structure (Figure 9,10) of claim 1, wherein the gas introduction pipe (152; Figure 3; 21; Figure 9) is formed of a quartz pipe, as claimed by claim 10
The gas introduction structure (Figure 9,10) of claim 1, wherein the porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) is formed of a quartz-glass porous body (22, “A”; Figure 9; [0212], [0220], [0222]), as claimed by claim 11
Hasebe also teaches a vertically orientated wafer processing system (Figure 1) including quartz pipe nozzles (8,9; Figure 1) installed at optimized dimensions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kobayashi to use quartz material for Kobayashi’s porous portion (22, “A”; Figure 9; [0212], [0220], [0222]) installed at optimized dimensions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716